
	
		II
		112th CONGRESS
		1st Session
		S. 988
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure that local educational agencies and units of
		  local governments are compensated for tax revenues lost when the Federal
		  Government takes land into trust for the benefit of a federally recognized
		  Indian tribe or an individual Indian. 
	
	
		1.Short titleThis Act may be cited as the
			 Land-In-Trust Schools and Local
			 Governments Equitable Compensation Act.
		2.Mandatory
			 payments for certain land held in trust
			(a)AgreementAs soon as practicable after the date of
			 enactment of this Act, the Secretary of the Interior (referred to in this
			 section as the Secretary) shall attempt to negotiate an
			 agreement among the applicable local education agency or unit of local
			 government, the Secretary, the appropriate State, and, if appropriate, any
			 federally recognized Indian tribe or individual Indian, under which all parties
			 agree that the amounts described in subsection (b) shall be—
				(1)waived in whole or in part;
				(2)limited for an
			 agreed upon number of years; or
				(3)otherwise
			 adjusted, including adjusting the timing of any payments.
				(b)Transfer of
			 amountsIf an agreement is
			 not entered into under subsection (a), for the first fiscal year beginning
			 after the date of enactment of this Act and each fiscal year thereafter, the
			 Secretary of the Treasury shall transfer directly to the Secretary of Interior
			 from the general fund of the Treasury, without further appropriation, such
			 amounts as are necessary, after taking into account any other amounts
			 appropriated to make payments under this subsection, to make payments from the
			 Secretary to the applicable local educational agency or unit of local
			 government in an amount necessary to ensure that the local educational agency
			 or unit of local government receives full payment for the amount of property
			 tax revenues lost as a result of land under the jurisdiction of the local
			 educational agency or unit of local government being held in trust by the
			 United States for the benefit of a federally recognized Indian tribe or an
			 individual Indian, to be calculated in a manner that provides that the taxes
			 (otherwise payable but for the status of the land being held in trust) shall be
			 assessed and paid annually at the same rate as the taxes would be assessed and
			 paid if not in trust.
			3.Effective
			 dateThis Act shall apply to
			 all land taken into trust by the United States for the benefit of a federally
			 recognized Indian tribe or an individual Indian on or after October 1,
			 2008.
		
